            Case 2:20-cv-00068-GAM Document 22 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTOR WALTHOUR                                :
                                               :
       v.                                      :         CIVIL ACTION NO. 20-0068
                                               :
CITY OF PHILADELPHIA, ET AL.                   :

                                             ORDER

       This 2nd day of December, 2020, it is hereby ORDERED that Plaintiff’s Complaint is

DISMISSED for lack of subject matter jurisdiction. Plaintiff’s Requests to Amend, ECF Nos. 6

and 16, are also DENIED as neither would cure the jurisdictional defects. The Clerk is

requested to close this case for statistical purposes.




                                                           /s/ Gerald Austin McHugh
                                                         United States District Judge
